Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. _______


Ali Wigle,
       Plaintiff,
v.
George Bonnie Cribbs III and Sharing Magical Moments, LLC
      Defendants.


                                   VERIFIED COMPLAINT


       Plaintiff Ali Wigle, by and through her attorneys, THOMAS P. HOWARD LLC, for its

Complaint against Defendants George Bonnie Cribbs III and Sharing Magical Moments, LLC,

alleges, on knowledge as to its own actions, and otherwise on information and belief, as follows:


                            I.      PRELIMINARY STATEMENT

1.     Plaintiff brings this action seeking injunctive and monetary relief for Defendants’

       intentional infringement of Plaintiff’s copyright in Plaintiff’s The Insiders’ Digital

       Strategy Guide to the WDW (with Line Hacks!) (the “Copyrighted Work”).

2.     Plaintiff is in the business of publishing vacation guides and information related visiting

       theme parks.

3.     In 2018, Plaintiff created the Copyrighted Work. As a result, Plaintiff is the owner of all

       copyright rights in the Copyrighted Work. Since the creation of the Copyrighted Work,

       Plaintiff has published copies of the Copyrighted Work in the United States.




                                                               Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 2 of 7




4.    All of the claims asserted herein arise out of and are based on Defendants’ copying,

      reproduction, distribution, public display, and sale of vacation guides that are copied

      from, derivative of, and substantially similar to Plaintiff’s Copyrighted Work. Plaintiff

      sues for copyright infringement under the United States Copyright Act of 1976, as

      amended (the “Copyright Act”), 17 U.S.C. § 101 et seq.

5.    Plaintiff seeks all remedies afforded by the Copyright Act, including preliminary and

      permanent injunctive relief, Plaintiff’s damages and Defendants’ profits from

      Defendants’ willfully infringing conduct, and other monetary relief.


                                           II.     PARTIES

6.    Plaintiff is an individual that is a citizen and resident of the State of Colorado.

7.    On information and belief Defendant George Bonnie Cribbs is an individual that is a

      citizen of the State of Florida.

8.    On information and belief Defendant Sharing Magical Moments, LLC is limited liability

      company registerd in the State of Florida.


                                    III.         JURISDICTION

9.    The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1338 because the suit arises

      under 17 U.S.C. §101 et seq.


                                            IV.     VENUE

10.   Venue is proper in this district under 28 U.S.C. § 1400(a) because a substantial part of the

      events giving rise to this claim occurred in this district.




                                                    2

                                                                Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 3 of 7




                                         V.      FACTS

11.   Since 2018, Plaintiff has been the sole owner of all rights, title, and interest in and to the

      Copyrighted Work.

12.   Plaintiff received from the Register of Copyrights a certificate of registration numbered

      TX 008843245. Plaintiff has attached a copy of her certificate of registration as Exhibit 1.


                   VI.     COUNT 1—COPYRIGHT INFRINGEMENT

13.   Plaintiff complied in all respects with the Copyright Act, 17 U.S.C. § 101 et seq., and

      with all other laws governing copyrights.

14.   Plaintiff’s Copyrighted Work is protectable under the laws of the United States.

15.   Beginning in 2018, Defendant George Bonnie Cribbs infringed Plaintiff’s copyright by

      publishing and placing on the market a vacation travel guide that was copied largely from

      Plaintiff’s Copyrighted Work, including verbatim copying and well as copying the

      selection and arrangement of significant portions of the Copyrighted Work. Plaintiff has

      attached copies of examples of Defendant Cribbs’ infringing material as Exhibit 2.

      Defendant Crubbs published and sold the guide from his website at

      <teachmethemagic.com>.

16.   On information and belief, beginning in 2020, Defendant Sharing Magical Moments,

      LLC, infringed Plaintiff’s copyright by publishing and placing on the market a vacation

      travel guide that was copied largely from Plaintiff’s Copyrighted Work, including

      verbatim copying and well as copying the selection and arrangement of significant

      portions of the Copyrighted Work.



                                                 3

                                                               Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 4 of 7




17.    Defendants willfully infringed Plaintiff’s Copyrighted Work.

18.    Plaintiff notified Defendant Cribbs that he had infringed Plaintiff’s copyright, but

       Defendant Cribbs has continued to infringe the copyright.


      VII.   COUNT 2—UNFAIR TRADE PRACTICES & UNFAIR COMPETITION

19.    Since 2018, Defendant Cribbs has been publishing, selling, and otherwise marketing his

       infringing works on various websites, including <wishuponaplanner.com>. Defendant

       Cribbs has thus been engaging in unfair trade practices and unfair competition against

       Plaintiff. This conduct has caused Plaintiff irreparable injury.

20.    On information and belief, since 2020, Defendant Sharing Magical Moments, LLC has

       been publishing, selling, and otherwise marketing his infringing works on various

       websites, including <wishuponaplanner.com>. Defendant Sharing Magical Moments,

       LLC has thus been engaging in unfair trade practices and unfair competition against

       Plaintiff. This conduct has caused Plaintiff irreparable injury.


                  VIII. REQUEST FOR PRELIMINARY INJUNCTION

21.    Plaintiff seeks to enjoin Defendants and their agents and representatives from publishing

       or his <wishuponaplanner.com> and any related content during this suit because this

       activity infringes Plaintiff’s Copyrighted Work.

22.    There is a substantial likelihood that Plaintiff will prevail on the merits. The Plaintiff has

       a registered copyright. The infringing works are substantially similar if not strikingly

       similar to the Copyrighted Work.




                                                  4

                                                                Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 5 of 7




23.   If the Court does not grant a preliminary injunction, Defendants will continue their

      activities that infringe Plaintiff’s copyright. Plaintiff has repeatedly demanded Defendant

      Cribbs stop his infringing activities. Defendant Cribbs has repeatedly assured the Plaintiff

      he would stop infringing, but has continued or resumed his infringing use of the

      Copyrighted Work.

24.   Plaintiff will likely suffer irreparable injury if the Court does not enjoin Defendants from

      continuing to infringe the Plaintiff’s Copyrighted Work because Defendants will continue

      distributing copies of the infringing work, which cannot be retrieved.

25.   The harm faced by the Plaintiff substantially outweighs the harm that the Defendants

      would suffer if a preliminary injunction is issued.

26.   Issuance of a preliminary injunction would not adversely affect the public interest. The

      public has no interest in the Defendants’ distribution of infringing works.

27.   Plaintiff asks the Court to set this request for a preliminary injunction for hearing at the

      earliest possible time and, after hearing the request, to issue a preliminary injunction

      against Defendants.


                                      IX.     DAMAGES

28.   As a direct and proximate result of Defendants’ conduct, Plaintiff suffered the following

      damages.

         a. Actual damages.

         b. Lost profits.




                                                5

                                                               Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 6 of 7




         c. Plaintiff is entitled to an award of statutory damages under 17 U.S.C. § 504 as a

             prevailing party against Sharing Magical Moments, LLC.

         d. Plaintiff is entitled to an award of attorney fees and costs under 17 U.S.C. § 505

             as a prevailing party against Sharing Magical Moments, LLC.


                                       X.      PRAYER

29.   For these reasons, Plaintiff asks for judgment against Defendant for the following:

         a. Defendant pay Plaintiff for actual damages, plus the amount of Defendants’

             profits attributable to the infringement.

         b. Defendant pay Plaintiff prejudgment and postjudgment interest, as authorized by

             law.

         c. Defendant pay Plaintiff all costs incurred in commencing and maintaining the

             action.

         d. Defendant and his agents and representatives be enjoined during and after this suit

             from infringing Plaintiff’s copyright in any manner and from publishing, selling,

             marketing, or otherwise disposing of any copies of the infringing material posted

             on <wishuponaplanner.com>, as authorized by 17 U.S.C. § 502.

         e. Defendant deliver to be impounded during this suit all print and electronic copies

             of the Copyrighted Work and the infringing works in his possession or control

             and deliver for destruction all infringing copies and all plates, molds, electronic

             files, and other matter for making infringing copies, as authorized by 17 U.S.C. §

             503.


                                               6

                                                             Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
Case 1:20-cv-01786-RBJ Document 1 Filed 06/17/20 USDC Colorado Page 7 of 7




           f. Plaintiff have all other relief the Court deems appropriate.


                                    XI.    VERIFICATION

        Ali Wigle, affirms she has read the foregoing Verified Complaint; and the factual

allegations stated in the Verified Complaint are true based on her own knowledge except as to

those matters alleged upon information and belief, and as to those matters, she believes them to be

true.



        __________________________________
        Ali Wigle



Respectfully submitted this __th day of June 2020.


                                                     THOMAS P. HOWARD, LLC

                                                     By: /s/ Scott E. Brenner
                                                     Scott E. Brenner
                                                     Thomas P. Howard
                                                     THOMAS P. HOWARD, LLC
                                                     842 W. South Boulder Rd.
                                                     Suite #100
                                                     Louisville, CO 80027
                                                     Telephone: (303) 665-9845
                                                     Fax: (303) 665-9847
                                                     sebrenner@thowardlaw.com
                                                     Attorneys for Plaintiff




                                                7

                                                              Doc ID: fc9533483c5b0bb7bf1274080743c628946f8dad
